    Case: 4:20-cr-00194-RWS Doc. #: 25 Filed: 04/15/20 Page: 1 of 1 PageID #: 43


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
               Plaintiff,                             )
                                                      )
          v.                                          )       No. 4:20 CR 194 RWS
                                                      )
BRETT ANTHONY,                                        )
                                                      )
               Defendant.                             )

                                       DETENTION ORDER
       On April 6, 2020, defendant BRETT ANTHONY came before the court with counsel for a
detention hearing on the government's motion that defendant be detained until trial under the Bail
Reform Act of 1986, 18 U.S.C. § 3142. (Doc. 13.) During these proceedings, defendant with the
advice of counsel orally and voluntarily waived his right to a detention hearing, knowing that a
detention order would be issued, and knowing that he may move for reconsideration of the detention
order. At that time the Court orally ordered defendant’s pretrial detention. (Doc. 19.)
       Thereupon,
       IT IS HEREBY ORDERED that the motion of the government for the pretrial detention of
defendant BRETT ANTHONY (Doc. 13) is sustained. Defendant is committed to the custody of the
United States Marshals Service until further order.
       IT IS FURTHER ORDERED that defendant be confined in a corrections facility, separate,
to the extent practicable, from persons awaiting or serving sentences, or being held in custody pending
appeal. Defendant must be allowed reasonable opportunity for consultation with counsel.
       IT IS FURTHER ORDERED that on order of a Court of the United States or on request of
an attorney for the United States, the person in charge of the corrections facility in which defendant is
confined must deliver defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.


                                                    /S/ David D. Noce
                                              UNITED STATES MAGISTRATE JUDGE
Signed on April 15, 2020.
